DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 12, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Houyou (U.S. 2020/0252322).  Houyou teaches all of the limitations of the specified claims with the reasoning that follows.
1, “a network slice configuration method, wherein the method comprises:  determining or obtaining, by a network slice manager, network resource information corresponding to a subnet” is anticipated by the inter-domain slice manager 2 (network slice manager) of Figure 2 that queries (determines or obtains) the registries of each internal slice manager 30 when receiving a slice request to communicate between a network node 20, 21 in subnet 1 and a network node 20, 21 in subnet 3; where the internal node ID and its coordinating internal slice manager 30 (network resource information) is located as spoken of on page 4, paragraph [0066].
Lastly, “sending, by the network slice manager, a subnet management request to a subnet manager, wherein the subnet management request carries the network resource information corresponding to the subnet, and the network resource information corresponding to the subnet is used by the subnet manager to configure the subnet” is anticipated by the inter-domain slice manager 2 (network slice manager) that forwards the received slice request (subnet management request) to the located internal slice manager 30 (subnet manager) mentioning the gateway slice enforcement point 12 and the internal node ID plus the type of resources requested (collectively network resource information); where the route and resources allocated between two gateway slice enforcement points 12 are managed and configured by the inter-domain slice manager 2 as spoken of on page 4, paragraph [0066].
Regarding claim 6, “wherein the network resource information comprises at least one of a network resource type or a network resource identifier” is anticipated by the inter-domain slice manager 2 (network slice manager) that forwards the received slice request (subnet management request) to the located internal slice manager 30 (subnet the internal node ID plus the type of resources requested (collectively network resource information); where the route and resources allocated between two gateway slice enforcement points 12 are managed and configured by the inter-domain slice manager 2 as spoken of on page 4, paragraph [0066]. 
Regarding claim 7, “a network slice manager, wherein the network slice manager comprises a processor and a transceiver; the processor is configured to determine or obtain network resource information corresponding to a subnet” is anticipated by the inter-domain slice manager 2 (network slice manager) of Figure 2 that queries (determines or obtains) the registries of each internal slice manager 30 when receiving a slice request to communicate between a network node 20, 21 in subnet 1 and a network node 20, 21 in subnet 3; where the internal node ID and its coordinating internal slice manager 30 (network resource information) is located as spoken of on page 4, paragraph [0066]; where the slice manager 10 of Figure 1 includes a controller 11 (processor).
Lastly, “the transceiver is configured to send a subnet management request to a subnet manager, wherein the subnet management request carries the network resource information corresponding to the subnet, and the network resource information corresponding to the subnet is used by the subnet manager to configure the subnet” is anticipated by the inter-domain slice manager 2 (network slice manager) that forwards the received slice request (subnet management request) to the located internal slice manager 30 (subnet manager) mentioning the gateway slice enforcement point 12 and the internal node ID plus the type of resources requested (collectively network resource 
Regarding claim 12, “wherein the network resource information comprises at least one of a network resource type or a network resource identifier” is anticipated by the inter-domain slice manager 2 (network slice manager) that forwards the received slice request (subnet management request) to the located internal slice manager 30 (subnet manager) mentioning the gateway slice enforcement point 12 and the internal node ID plus the type of resources requested (collectively network resource information); where the route and resources allocated between two gateway slice enforcement points 12 are managed and configured by the inter-domain slice manager 2 as spoken of on page 4, paragraph [0066].
Regarding claim 13, “a network slice configuration system, wherein the system comprises a network slice manager and a first subnet manager; the network slice manager is configured to:  determine or obtain network resource information corresponding to a subnet, send a subnet management request to a subnet manager, wherein the subnet management request carries the network resource information corresponding to the subnet, and the network resource information corresponding to the subnet is used by the subnet manager to configure the subnet; and the first subnet manager is configured to:  determine or obtain network resource information corresponding to a subnet, and configure the subnet based on the network resource information corresponding to the subnet” is anticipated by the inter-domain slice manager 2 (network slice manager of system) of Figure 2 that queries (determines or obtains) the registries of each internal slice manager 30 when receiving a slice request to communicate between a network node 20, 21 in subnet 1 and a network node 20, 21 in subnet 3; where the internal node ID and its coordinating internal slice manager 30 (network resource information) is located as spoken of on page 4, paragraph [0066]; as well as the inter-domain slice manager 2 (network slice manager) that forwards the received slice request (subnet management request) to the located internal slice manager 30 (subnet manager of system) mentioning the gateway slice enforcement point 12 and the internal node ID plus the type of resources requested (collectively network resource information); where the route and resources allocated between two gateway slice enforcement points 12 are managed and configured by the inter-domain slice manager 2 as spoken of on page 4, paragraph [0066].
Regarding claim 18, “wherein the network resource information comprises at least one of a network resource type or a network resource identifier” is anticipated by the inter-domain slice manager 2 (network slice manager) that forwards the received slice request (subnet management request) to the located internal slice manager 30 (subnet manager) mentioning the gateway slice enforcement point 12 and the internal node ID plus the type of resources requested (collectively network resource information); where the route and resources allocated between two gateway slice enforcement points 12 are managed and configured by the inter-domain slice manager 2 as spoken of on page 4, paragraph [0066].
Allowable Subject Matter
Claims 2-5, 8-11, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467